         Case 1:19-cv-09699-MKV Document 27 Filed 07/23/20 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #:
 ERIC ROGERS,                                                      DATE FILED: 7/23/2020

                            Plaintiff,

                          -against-                                    1:19-cv-09699-MKV

 BEN & SANS CONCEPTS LLC d/b/a/                                     ORDER OF DISMISSAL
 RATATOUILLE and 596 THIRD AVENUE LLC,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court by the parties that this case has been settled, it is

hereby ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to restore

the action is made by August 22, 2020. If no such application is made by that date, today’s

dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d

492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: July 23, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
